Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 29, 1989, which ruled *923that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant admitted that although she knew of the 30-day time limitation for requesting a hearing on the initial determination denying her unemployment insurance benefits, she failed to request such a hearing until after the expiration of that time period (see, Labor Law § 620 [1] [a]). The only excuse proffered by claimant was that she was waiting for the outcome of her union arbitration. Under these circumstances, the conclusion that her request was untimely and that her excuse was not valid, thus continuing in effect the initial denial of benefits, was in all respects proper (see, Labor Law § 620 [1] [a]; Matter of Gavin [Levine], 52 AD2d 1006).
Decision affirmed, without costs. Mahoney, P. J., Casey, Weiss, Mikoll and Yesawich, Jr., JJ., concur.